Citation Nr: 1310557	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Whether new and material evidence has been received to reopen service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran resides in the jurisdiction of the Los Angeles RO.  

The Veteran was scheduled for a travel board hearing in August 2012 but failed to appear for the hearing.  Accordingly, his request for a travel board hearing is deemed withdrawn.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1994 rating decision, the RO denied service connection for a back injury.  

2.  The evidence received since the May 1994 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a low back condition.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2009.  This letter advised the Veteran of the basis of the previous denial of service connection for a low back injury.  The letter also informed the Veteran of the evidence required to substantiate a service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  This included notice of how disability ratings and effective dates are determined.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  The Veteran underwent a VA examination in November 2009.  However, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim to reopen. 

II.  Claim to Reopen

The Veteran seeks to reopen a previously denied claim for entitlement to service connection for a back injury.   

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The threshold for determining whether new and material evidence raises a reasonable probability of substantiating the claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 
  
Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

In a May 1994 rating decision, the RO denied service connection for a back injury.  The May 1994 rating decision found that while he was treated for back pain in service, a chronic low back disability was not shown upon service discharge.  The Veteran did not submit a timely NOD to the May 1994 rating decision.  The Veteran did not submit any information or evidence within one year of the May 1994 rating decision that would affect the finality of that rating decision.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).). 

The Veteran submitted a claim to reopen service connection for a back condition in August 2007.  In a March 2008 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim.  The Veteran submitted a written statement in February 2009, in which he requested to reopen the claim for service connection for a back injury.  In that statement, the Veteran indicated that his back injury was caused by jumping from a helicopter when he was in Vietnam.  The Board finds that the additional evidence received within one year of the March 2008 rating decision should have been considered in connection with that decision.  Accordingly, the March 2008 rating decision is not final.  

If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final.  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  The Board thus considers all evidence submitted with the claim to reopen, pending since August 2007, to be for consideration in determining whether new and material evidence has been submitted to reopen the claim for service connection for a low back condition.  

The evidence of record at the time of the July 1994 rating decision included service treatment records.  Service treatment records show complaints of back pain.  A January 1971 entry noted that the Veteran had a predisposition to low back pain based upon excessive lumbar lordosis and should be evaluated for significant complaints of back pain.  In March 1971, the Veteran reported back pain for the entire length of time in service.  An impression of muscle strain was noted.  In March 1971, the Veteran reported complaints of pain and reported that his prior medication was not easing pain.  In May 1971, the Veteran was evaluated for low back pain.  The provisional diagnosis was chronic low back strain.  Examination showed mildly aggressive lumbar lordosis, no definite tenderness and no spasm.  The Veteran had full range of motion.  The impression was no objective findings.  In June 1971, the Veteran reported back pain from a past injury.  In November 1971, the Veteran reported low back pain for two days.  Physical examination noted slight lumbar scoliosis, concave to the right; otherwise normal back.  An impression of postural strain was noted.  The report of the Veteran's separation examination dated in January 1972 reflects a diagnosis of chronic low back pain.  

The evidence received since the May 1994 rating decision includes private treatment records dated in 1982, VA outpatient treatment records, a report of VA examination dated in November 2009, and statements from the Veteran.  

VA outpatient treatment records reflect diagnoses and treatment for low back pain and moderately severe facet arthropathy.  

Private treatment records dated in March 1982 reflect that the Veteran reported low back pain.  The Veteran reported similar episodes one month ago.  He reported no recollection of a back injury.  A physician diagnosed sciatic neuritis.  

A report of VA examination dated in November 2009 reflects that the Veteran reported that he had been diagnosed with degenerative disc disease.  He reported that this condition existed since August 1971.  The Veteran reported that this condition was due to injury and occurred when he jumped off a helicopter, about 20 feet, and landed on his back.  The Veteran reported experiencing pain which began in August 1971.  

The VA examiner noted that the separation examination, dated in January 1972, shows no abnormalities of the spine.  The VA examiner also noted that the examiner marked that the spine was normal.  The VA examiner opined that the provided records do not indicate that the veteran had a back injury in service.

In November 2009, the VA examiner provided an addendum opinion.  The VA examiner noted that additional medical records dated in May 1971 show that the Veteran was re-evaluated for low back pain.  The Veteran reported that he slipped and fell on his back.  An x-ray was normal.  Examination noted no objective findings.  A diagnosis of low back strain, chronic, was given.  The VA examiner stated that the medical records were reviewed and considered.  The VA examiner stated that, since there were no objective findings, no correlation could be made without speculation.  

In statements in support of his claim, including a written statement dated in September 2010, the Veteran stated that he hurt his back when he jumped out of a helicopter in service.  He stated that his back hurt the next morning, and he went to see a doctor about his back pain.  The Veteran stated that he was put on medication and light duty for the remainder of his tour.  The Veteran stated that he continued to have back problems after returning home.  

The Board finds that new and material evidence has been received to reopen the claim for service connection for a low back disability.  The evidence received since the prior final denial in July 1994 is new, as it was not previously of record.  The evidence is also material.  The claim was previously denied in May 1994 based upon a finding that a chronic back disability was not shown in service.  The newly submitted evidence includes the Veteran's statements, which indicate that he had back pain during service and private and VA records which show a long history of treatment for a low back disability.  When considered with the evidence previously of record, the new evidence relates to an unestablished fact necessary to substantiate the claim.  

For these reasons, the Board concludes that new and material evidence has been received to reopen the claim for service connection for a low back disability.  The claim of entitlement to service connection for a low back disability is addressed in the REMAND portion below.  
  

ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disability is reopened.  To that extent only, the claim is allowed.

REMAND

The Veteran had a VA examination of his back in November 2009.  The examination report reflects that the VA examiner diagnosed lumbar spondylosis 
L1 to L4 with degenerative disk disease, L3-L4 and facet joint arthritis, L4-L5 and L5-S1.  The VA examiner opined that the records did not indicate that the Veteran had a back injury in service.  

In an addendum opinion in November 2009, the VA examiner noted that the Veteran was seen in May 1971 for evaluation of back pain.  The VA examiner noted that the Veteran reported that he slipped and fell on his back.  The VA examiner noted that the examination showed no objective findings.  A diagnosis of chronic low back strain was given.  The VA examiner stated that the findings were reviewed and considered in the opinion previously rendered.  The VA examiner stated that, since there were no objective findings, no correlation could be made without speculation.

A review of the service treatment records indicates that there are several complaints of back pain that were not addressed by the November 2009 VA examiner.  A January 1971 entry noted that the Veteran had a predisposition to low back pain based upon excessive lumbar lordosis and should be evaluated for significant complaints of back pain.  In March 1971, the Veteran reported complaints of pain.  In June 1971, the Veteran reported back pain from a past injury.  In November 1971, the Veteran reported low back pain for two days.  Physical examination noted slight lumbar scoliosis, concave to the right; otherwise normal back.  An impression of postural strain was noted.  The report of the Veteran's separation examination dated in January 1972 reflects a diagnosis of chronic low back pain.  

The VA examiner's discussion of the Veteran's in-service complaints was limited to the November 1971 orthopedic evaluation.  The VA examiner also did not address the diagnosis of chronic low back pain which was noted on the separation examination.  As the VA examination did not fully address the complaints which were noted in service, the Board finds the VA examination inadequate.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a remand is necessary in order to obtain a new VA examination to address the etiology of a low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his low back disability.  The claims file should be provided for the examiner's review, and the examination report should note that the claims file was reviewed.

2.  The VA examiner should diagnose any current low back disability.  The examiner should provide an opinion as to whether a current low back disability is at least as likely as not (50 percent or greater likelihood) caused or aggravated by active duty service.   

In addressing this question, the VA examiner should consider the complaints of back pain in service, including those noted in the service treatment records in January 1971, March 1971, May 1971, June 1971 and November 1971 and the diagnosis of chronic back pain noted upon separation in January 1972.

If the examiner cannot provide an opinion without resort to speculation, the examiner should state why it is not possible to provide an opinion.

3.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


